DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (US 20020118044) in view of Chiou (US 20110007675).
In regards to claim 1, Hirai discloses a radio-frequency module comprising: a substrate (Hirai Fig. 7A Item 11); and 
a switch IC (Hirai paragraph 0018 Fig. 7A and 7B) disposed on the substrate and including a common terminal (Hirai Fig. 2 note: this reads on the IN terminal) and a plurality of selection terminals; 
and 
the substrate includes a ground electrode (Hirai Fig. 7A note: this reads on the GND node) disposed between a first area (Hirai Fig. 7A note: this reads on “IN” area) defined by the common terminal and a second area (Hirai Fig. 7A note: this reads on “OUT2” area) defined by the plurality of selection terminals in a plan view of the substrate.
Hirai fails to teach the switch IC selectively connects the plurality of selection terminals to the common terminal. However, Chiou discloses selectively connects the plurality of selection terminals to the common terminal (Chiou Fig. 4, 5A paragraph 0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chiou’s connection in Hirai’s module for improving performance (Chiou paragraph 0007).
In regards to claim 2, Hirai in view of Chiou discloses a radio-frequency module as described above. Hirai in view of Chiou further discloses at least a portion of the ground electrode is disposed within the substrate (Hirai Fig. 7A and 7B paragraph 0018).
In regards to claim 3, Hirai in view of Chiou discloses a radio-frequency module as described above. Hirai in view of Chiou further discloses a portion of the ground electrode extends in a thickness direction of the substrate (Hirai Fig. 7A and 7B paragraph 0018 note: this readson the GND node portion of Fig. 7A and 7B).
In regards to claim 8, Hirai in view of Chiou discloses a radio-frequency module as described above. Hirai in view of Chiou further discloses the ground electrode is not exposed (Hirai Fig. 7B note: everything appeared to be covered by top most layer) to outside at a main surface of the substrate on which the switch IC is disposed.
In regards to claim 9, Hirai in view of Chiou discloses a radio-frequency module as described above. Hirai in view of Chiou further discloses a directional coupler; wherein at least one of the plurality of selection terminals is connected to a coupled port (Chiou Fig. 4, 7B ltem 70 Fig. 13, 16 Item 138 or 142) of the directional coupler (Chiou Fig. 4, 7B Item 408 Fig. 13, 16 Item 420 paragraph 0010, 0050).
In regards to claim 10, Hirai in view of Chiou discloses a radio-frequency module as described above. Hirai in view of Chiou further discloses another one (Chiou Fig. 13, 16 Item 52 or 54) of the plurality of selection terminals is connected to another coupled port (Chiou Fig. 13,16 Item 136 or 142) of the directional coupler.
In regards to claim 11, Hirai in view of Chiou discloses a radio-frequency module as described above. Hirai in view of Chiou further discloses in the plan view of the substrate, the ground electrode separates a region at a corner of the substrate where the common terminal is disposed, from a region of the substrate where the plurality of selection terminals and the directional coupler are disposed (Chiou Fig. 7B note: GND appears to separate IN and OUT2).
In regards to claim 12, Hirai in view of Chiou discloses a radio-frequency module as described above. Hirai in view of Chiou further discloses the switch IC is one of a field-effect transistor (Hirai Fig. 2) and a packaged circuit component.
In regards to claim 14, Hirai in view of Chiou discloses a radio-frequency module as described above. Hirai in view of Chiou further discloses connecting terminals disposed on the substrate at positions that are aligned with positions of the common terminal and the selection terminals in the plan view of the substrate (Hirai Fig. 7A).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Chiou as applied to claim 1 above, and further in view of Uejima (US 20130176916).
In regards to claim 4, Hirai in view of Chiou discloses a radio-frequency module as described above. Hirai in view of Chiou fails to teach the ground electrode includes a via-electrode extending in a thickness direction of the substrate. However, Uejima discloses the ground electrode includes a via-electrode extending in a thickness direction of the substrate (Uejima paragraph 0077, 0083). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Uejima’s via in Hirai’s module for preventing degradation of circuit performance (Uejima paragraph 0007).
In regards to claim 5, Hirai in view of Chiou and Uejima discloses a radio-frequency module as described above. Hirai in view of Chiou and Uejima further discloses the ground electrode includes a plurality of via-electrodes that are disposed adjacent to the plurality of selection terminals in the plan view of the substrate such that the plurality of via- electrodes are aligned along the plurality of selection terminals in the plan view of the substrate (Uejima Fig. 2, 3B, 5 and 6 note: PMGND vias appear to be aligned along the plurality of terminals).
In regards to claim 6, Hirai in view of Chiou and Uejima discloses a radio-frequency module as described above. Hirai in view of Chiou and Uejima further discloses the ground electrode includes a wiring pattern (Uejima paragraph 0083) which connects at least two of the plurality of via-electrodes.
In regards to claim 7, Hirai in view of Chiou and Uejima discloses a radio-frequency module as described above. Hirai in view of Chiou and Uejima further discloses the substrate is a multilayer substrate including a plurality of layers stacked on each other; and the via-electrode passes through at least one of the plurality of layers (Uejima paragraph 0077, 0083). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Chiou as applied to claim 1 above, and further in view of Hayward (US 20150294805).
In regards to claim 13, Hirai in view of Chiou discloses a radio-frequency module as described above. Hirai in view of Chiou fails to teach a distance between the common terminal and each of the selection terminals is about 50 m to about 150 m. However, Hayward discloses a distance betweenthe common terminaland each ofthe selection terminals is about 50 m to about 150 m (Hayward paragraph 0007). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Hayward's distance in Hirai's device for improving the sensitivity of such devices and enabling more sophisticated mechano-electrical responses (Hayward paragraph 0005).
Claims 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Chiou as applied to claim 1 above, and further in view of Meguro (US 20120049945).
In regards to claim 15, Hirai in view of Chiou discloses a radio-frequency module as described above. Hirai in view of Chiou fails to teach a plurality of ground electrodes are disposed adjacent to the selection terminals in the plan view of the substrate such that the plurality of the ground electrodes are provided along the selection terminals; and the plurality of ground electrodes include the ground electrode. However, Meguro discloses a plurality of the ground electrodes is provided along the selection terminals (Meguro paragraph 0039. See also Uejima US 20130176916 Fig. 1, 3B all PMGND electrodes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Meguro’s ground electrodes in view Hirai’s device for reducing power consumption (Meguro paragraph 0008).
In regards to claim 16, Hirai in view of Chiou and Meguro discloses a radio-frequency module as described above. Hirai in view of Chiou and Meguro further discloses each of the plurality of ground electrodes has one of a columnar shape, a substantially columnar shape, a cylindrical shape, a substantially cylindrical, a plate shape, a substantially plate shape, a rectangular parallelepiped shape, and a substantially rectangular parallelepiped shape (Hirai Fig. 7).
In regards to claim 18, Hirai in view of Chiou and Meguro discloses a radio-frequency module as described above. Hirai in view of Chiou and Meguro further discloses a diameter of each of the plurality of ground electrodes is equal or substantially equal to or greater than a distance between the common terminal and the selection terminals (Meguro Fig. 4 note: ground 18 appears to be greater than distance between 17 and 18).
In regards to claim 19, Hirai in view of Chiou and Meguro discloses a radio-frequency module as described above. Hirai in view of Chiou and Meguro further discloses a conductive member (Hirai Fig. 7 note: this reads on all the conductive layer on substrate 11) defines at least two of the connecting terminals and a wiring pattern, and extends from one main surface to another main surface of the substrate (Meguro paragraph 0010 note: this reads on first, second main surface. See also Hirai Fig. 7 all the surfaces in substrate 11.).
In regards to claim 20, Hirai in view of Chiou and Meguro discloses a radio-frequency module as described above. Hirai in view of Chiou and Meguro further discloses each of the plurality of ground electrodes is defined by one of a via-electrode and a wiring pattern (Meguro paragraph0010).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Chiou and Meguro as applied to claim 15 above, and further in view of Maetani (US 20020166689).
In regards to claim 17, Hirai in view of Chiou and Meguro discloses a radio-frequency module as described above. Hirai in view of Chiou and Meguro fails to teach a distance between adjacent pairs of the plurality of the ground electrodes is about 1/4 or less than a wavelength of waves used in the radio-frequency module. However, Maetani discloses a distance between adjacent pairs of the plurality of the ground electrodes is about 1/4 or less than a wavelength of waves used in the radio-frequency module (paragraph 0054). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Maetani’s ground electrodes in view Hirai in view of Meguro’s device for improving efficient transmission of high-frequency signals (Maetani Abtract).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10651884. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of U.S. Patent No. 10651884 encompasses all the limitations recited in claims 1-20.
Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641